- Generated by Worth Higgins & Associates UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53603 Apple REIT Nine, Inc. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Number of registrants common shares outstanding as of May 1, 2009: 56,852,592 APPLE REIT NINE, INC. FORM 10-Q INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets  March 31, 2009 and December 31, 2008 3 Consolidated Statements of Operations  Three months ended March 31, 2009 and 2008 4 Consolidated Statements of Cash Flows  Three months ended March 31, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings (not applicable) Item 1A. Risk Factors (not applicable) Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities (not applicable) Item 4. Submission of Matters to a Vote of Security Holders (not applicable) Item 5. Other Information (not applicable) Item 6. Exhibits 26 Signatures 27 This Form 10-Q includes references to certain trademarks or service marks. The Hampton Inn®, Hampton Inn and Suites®, Homewood Suites® by Hilton, Embassy Suites Hotels® and Hilton Garden Inn® trademarks are the property of Hilton Hotels Corporation or one or more of its affiliates. The Courtyard® by Marriott, Fairfield Inn® by Marriott, Fairfield Inn and Suites® by Marriott, TownePlace Suites® by Marriott, SpringHill Suites® by Marriott, Residence Inn® by Marriott and Marriott trademarks are the property of Marriott International, Inc. or one of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Apple REIT Nine, Inc. Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $4,929 and $2,277, respectively $ 373,355 $ 346,423 Cash and cash equivalents 155,767 75,193 Due from third party managers, net 3,293 1,775 Other assets, net 11,250 8,228 Total Assets $ 543,665 $ 431,619 Liabilities Notes payable $ 42,682 $ 38,647 Accounts payable and accrued expenses 1,403 3,232 Total Liabilities 44,085 41,879 Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding - - Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 52,970,136 and 41,013,517 shares, respectively - - Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares, respectively 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 52,970,136 and 41,013,517 shares, respectively 518,748 400,569 Distributions greater than net income (19,216 ) (10,877 ) Total Shareholders' Equity 499,580 389,740 Total Liabilities and Shareholders' Equity $ 543,665 $ 431,619 See accompanying notes to consolidated financial statements. The Company was initially capitalized on November 9, 2007 and commenced operations on July 31, 2008. 3 Apple REIT Nine, Inc. Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended March 31, Three Months Ended March 31, Revenues: Room revenue $ 16,637 $ - Other revenue 2,046 - Total revenue 18,683 - Expenses: Operating expense 4,854 - Hotel administrative expense 1,408 - Sales and marketing 1,685 - Utilities 868 - Repair and maintenance 912 - Franchise fees 788 - Management fees 671 - Taxes, insurance and other 1,345 - General and administrative 839 17 Acquisition related costs 1,028 - Depreciation expense 2,652 - Total expenses 17,050 17 Operating income (loss) 1,633 (17 ) Interest expense, net (83 ) (3 ) Net income (loss) $ 1,550 $ (20 ) Basic and diluted net income (loss) per common share $ 0.03 $ (1,985.20 ) Weighted average common shares outstanding - basic and diluted 45,554 - Distributions declared and paid per common share $ 0.22 $ - See accompanying notes to consolidated financial statements. The Company was initially capitalized on November 9, 2007 and commenced operations on July 31, 2008. 4 Apple REIT Nine, Inc. Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ 1,550 $ (20 ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation 2,652 - Amortization of deferred financing costs, fair value adjustments and other non-cash expenses, net 81 - Changes in operating assets and liabilities: Increase in funds due from third party managers, net (1,503 ) - Increase in other assets, net (386 ) - Increase/(decrease) in accounts payable and accrued expenses (190 ) 1 Net cash provided by (used in) operating activities 2,204 (19 ) Cash flows used in investing activities: Cash paid for acquisitions (25,963 ) - Deposits and other disbursements for potential acquisitions (153 ) - Capital improvements (233 ) - Increase in capital improvement reserves (100 ) Investment in other assets (3,240 ) - Net cash used in investing activities (29,689 ) - Cash flows from financing activities: Net proceeds (disbursements) related to issuance of common shares 118,135 (41 ) Distributions paid to common shareholders (9,889 ) - Payments of notes payable (123 ) - Deferred financing costs (64 ) - Borrowings from (payments on) line of credit - 50 Net cash provided by financing activities 108,059 9 Increase (decrease) in cash and cash equivalents 80,574 (10 ) Cash and cash equivalents, beginning of period 75,193 20 Cash and cash equivalents, end of period $ 155,767 $ 10 Non-cash transactions: Notes payable assumed in acquisitions $ 4,175 $ - See accompanying notes to consolidated financial statements. The Company was initially capitalized on November 9, 2007 and commenced operations on July 31, 2008. 5 Apple REIT Nine, Inc. Notes to Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations for reporting on Form 10-Q. Accordingly, they do not include all of the information required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These unaudited financials should be read in conjunction with the Companys audited consolidated financial statements included in its 2008 Annual Report on Form 10-K. Operating results for the three months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the twelve month period ending December 31, 2009. 2. General Information and Summary of Significant Accounting Policies Organization Apple REIT Nine, Inc. together with its wholly owned subsidiaries (the Company) is a Virginia corporation that intends to qualify as a real estate investment trust (REIT) for federal income tax purposes. The Company was formed to invest in hotels, residential apartment communities and other income-producing real estate in selected metropolitan areas in the United States. Initial capitalization occurred on November 9, 2007, when 10 Units, each Unit consisting of one common share and one Series A preferred share, were purchased by Apple Nine Advisors, Inc. (A9A) and 480,000 Series B convertible preferred shares were purchased by Glade M. Knight, the Companys Chairman and Chief Executive Officer (see Note 5 and 6). The Company began operations on July 31, 2008 when it purchased its first hotel. The Companys fiscal year end is December 31. The Company has no foreign operations or assets and as of March 31, 2009, its operations include only one segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. Significant Accounting Policies Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Offering Costs The Company is raising capital through a best-efforts offering of Units by David Lerner Associates, Inc., the managing underwriter, which receives a selling commission and a marketing expense allowance based on proceeds of the shares sold. Additionally, the Company has incurred other offering costs including legal, accounting and reporting services. These offering costs are recorded by the Company as a reduction of shareholders equity. Prior to the commencement of the Companys offering, these costs were deferred and recorded as prepaid expense. As of March 31, 2009, the Company had sold 53 million Units for gross proceeds of $577.9 million and proceeds net of offering costs of $518.7 million. The Company will offer Units until April 25, 2010, unless the offering is extended, or terminated if all of the Units are sold before then. Earnings Per Common Share Basic earnings per common share is computed as net income (loss) divided by the weighted average number of common shares outstanding during the period. Diluted earnings per share is calculated after giving effect to all potential common shares that were dilutive and outstanding for the period. There were no shares with a dilutive effect for the three months ended March 31, 2009 or 2008. As a result, basic and dilutive outstanding shares were the same. Series B convertible preferred shares are not included in earnings per common share calculations until such time that such shares are converted to common shares (see Note 6). 6 Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board (FASB) issued Statement No. 141R, Business Combinations (SFAS 141R). SFAS 141R revises Statement 141, Business Combinations , by requiring an acquirer to recognize the assets of existing businesses acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions. This method replaces the cost-allocation process, which required the cost of an acquisition of an existing business to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values. A significant change included in SFAS 141R is the requirement that costs incurred to effect an acquisition of an existing business, must be accounted for separately as expenses. Such costs include title, legal, accounting and other related costs, as well as commissions including the commission paid to Apple Suites Realty Group, Inc. (ASRG), a related party 100% owned by Glade M. Knight, Chairman and CEO of the Company (see Note 5). SFAS 141R was effective January 1, 2009. For acquisitions of existing businesses prior to January 1, 2009, these costs were capitalized as part of the cost of the acquisition. During the three months ended March 31, 2009, the Company expensed $1.0 million in acquisition related costs. Included in this amount is $293,000 in transaction costs related to potential acquisitions as of December 31, 2008. These costs were incurred during 2008 and recorded as deferred acquisition costs and included in other assets, net in the Companys consolidated balance sheet as of December 31, 2008. In accordance with SFAS 141R, these costs were expensed on January 1, 2009. The adoption of this standard has had a material impact on the Companys financial position and results of operations and will continue to have a material impact on the Companys consolidated financial statements as it acquires other operating businesses. In September 2006, FASB issued Statement No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The Statement applies under other accounting pronouncements that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. In February 2008, the FASB released FASB Staff Position SFAS 157-2  Effective Date of FASB Statement No. 157, which defers the effective date of SFAS 157 to fiscal years beginning after November 15, 2008 for all nonfinancial assets and liabilities, except those items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). The Company adopted the provisions of SFAS 157 for all nonfinancial assets and liabilities recorded at fair value on a nonrecurring basis beginning January 1, 2009. The adoption of this statement did not have a material impact on the Companys consolidated financial statements. In December 2007, the FASB issued Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements-an amendment of Accounting Research Bulletin No. 51 (SFAS 160). SFAS 160 requires that ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parents equity. The Statement also requires that the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income. SFAS 160 was effective for the Company beginning January 1, 2009. The adoption of this statement did not have a material impact on the Companys consolidated financial statements. In March 2008, FASB issued Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities, an Amendment of FASB Statement No. 133 (SFAS 161). SFAS 161 is intended to improve transparency in financial reporting by requiring enhanced disclosures of an entitys derivative instruments and hedging activities and their effects on the entitys financial position, financial performance, and cash flows. SFAS 161 applies to all derivative instruments within the scope of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133). It also applies to non-derivative hedging instruments and all hedged items designated and qualifying as hedges under SFAS 133. SFAS 161 was effective for the Company beginning January 1, 2009. The Company does not currently have any instruments that qualify within the scope of SFAS 133, and therefore the adoption of this statement did not have a material impact on the Companys consolidated financial statements. 7 In April 2009, FASB issued FASB Staff Position SFAS No. 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination that Arise from Contingencies (FSP SFAS No. 141(R) -1) . FSP SFAS No. 141(R)-1 applies to all assets acquired and all liabilities assumed in a business combination that arise from contingencies. FSP SFAS No. 141(R)-1 states that the acquirer will recognize such an asset or liability if the acquisition-date fair value of that asset or liability can be determined during the measurement period. If it cannot be determined during the measurement period, then the asset or liability should be recognized at the acquisition date if the following criteria, consistent with SFAS No. 5, Accounting for Contingencies, are met: (1) information available before the end of the measurement period indicates that it is probable that an asset existed or that a liability had been incurred at the acquisition date, and (2) the amount of the asset or liability can be reasonably estimated.
